                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

 UNITED STATES OF AMERICA                      )
                                               )        Case No. 1:19-cr-76
 v.                                            )
                                               )        Judge Travis R. McDonough
 GRETAVIUS WILLIAMS                            )
                                               )        Magistrate Judge Christopher H. Steger
                                               )


                                            ORDER



       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

299) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

to Counts One (lesser included offense) and Eight (lesser included offense) of the nine count

Second Superseding Indictment; (2) accept Defendant’s guilty plea to Counts One (lesser

included offense) and Eight (lesser included offense) of the nine count Second Superseding

Indictment; (3) adjudicate Defendant guilty of Count One (lesser included offense)—conspiracy

to distribute and possess with intent to distribute 5 grams or more of methamphetamine (actual)

and 50 grams or more of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B) and 846; (4) adjudicate Defendant guilty of Count Eight (lesser included offense)—

possession with intent to distribute 5 grams or more of methamphetamine (actual) and 50 grams

or more of a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and

(5) order that Defendant remain in custody pending sentencing or further order of this Court.
       After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 299) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

   1. Defendant’s motion to withdraw his not guilty plea to Counts One (lesser included

       offense) and Eight (lesser included offense) of the nine count Second Superseding

       Indictment is GRANTED;

   2. Defendant’s plea of guilty to Counts One (lesser included offense) and Eight (lesser

       included offense) of the nine count Second Superseding Indictment is ACCEPTED;

   3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute and possess with

       intent to distribute 5 grams or more of methamphetamine (actual) and 50 grams or more

       of a mixture and substance containing a detectable amount of methamphetamine, a

       Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)

       and 846;

   4. Defendant is hereby ADJUDGED guilty of possession with intent to distribute 5 grams

       or more of methamphetamine (actual) and 50 grams or more of a mixture and substance

       containing a detectable amount of methamphetamine, a Schedule II controlled substance,

       in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and

   5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place before the undersigned on September 10,

       2021, at 9:00 a.m.

   SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH


                                              2
UNITED STATES DISTRICT JUDGE




 3
